DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power receiving unit that receives…”, “power supply apparatus”, “control unit that determines…and determines…”, “power receiving unit is allowed to receive…”, and “connection unit” in Claim 1; “control unit determines…” in Claim 2; “control unit determines…” in Claim 3; “control unit determines…” and “power supply apparatus” in Claim 4; “power receiving unit stops…” in Claim 5; “power receiving unit receives…” in Claim 6; “power receiving unit is allowed to receive…” in Claim 7; “connection unit is capable of…” in Claim 10; “power receiving unit to receive…”, “power supply apparatus”, “power receiving unit to receive…”, and “connection unit” in Claim 12; and “power receiving unit to receive…”, “power supply apparatus”, “power receiving unit to receive…”, and “connection unit” in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2010/0198287 to Neumiller et al. (“Neumiller”).

In reference to Claim 1, Neumiller discloses a power receiving apparatus (See Figure 1 Number 19) comprising: a power receiving unit (See Figure 1 Number 46) that receives a first power (See Paragraphs 35 and 54) from a power supply apparatus (See Figure 1 Number 43) via a connection unit (See Paragraph 38); and a control unit (See 

In reference to Claim 2, Neumiller discloses the limitations as applied to Claim 1 above.  Neumiller further discloses a memory that stores compliance management information including identification information, wherein the control unit determines that the power supply apparatus has passed the compliance test, in a case where the identification information of the power supply apparatus is included in the compliance management information (See Figure 1 Number 25 and Paragraphs 45-47).

In reference to Claim 3, Neumiller discloses the limitations as applied to Claim 2 above.  Neumiller further discloses that the identification information in the compliance management information is associated with compliance information indicating pass/failure of the compliance test, and wherein the control unit determines that the power supply apparatus has passed the compliance test, in a case where the identification information of the power supply apparatus is included in the compliance management information and compliance information associated with the identification 

In reference to Claim 4, Neumiller discloses the limitations as applied to Claim 3 above.  Neumiller further discloses that the control unit determines that the power supply apparatus has not passed the compliance test, in a case where restrict power reception information is associated with the identification information of the power supply apparatus in the compliance management information, irrespective of the compliance information associated with the identification information of the power supply apparatus (See Paragraph 63).

In reference to Claim 5, Neumiller discloses the limitations as applied to Claim 1 above.  Neumiller further discloses that the power receiving unit stops receiving power from the power supply apparatus, in a case where the authentication information is determined to not be authentic (See Paragraphs 53-54).


In reference to Claim 6, Neumiller discloses the limitations as applied to Claim 1 above.  Neumiller further discloses that the power receiving unit receives a third power greater than the first power and less than the second power, in a case where the authentication information is authentic and the power supply apparatus has not passed the compliance test (See Paragraphs 54 and 62-63).

In reference to Claim 7, Neumiller discloses the limitations as applied to Claim 1 above.  Neumiller further discloses that the power receiving unit is allowed to receive a 

In reference to Claim 10, Neumiller discloses the limitations as applied to Claim 1 above.  Neumiller further discloses that the connection unit is capable of data communication based on a USB standard (See Paragraph 39).

Claims 12 and 13 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumiller as applied to Claim 1 above, and further in view of “USB Power Delivery Changes the Game” by Renesas (“Renesas”).

In reference to Claim 8, Neumiller discloses the limitations as applied to Claim 1 above.  Neumiller further discloses that the connection unit can be a USB connection unit (See Paragraph 39).  However, Neumiller is silent as to the particular authentication information used, and does not explicitly disclose that the authentication information is based on a USB Authentication standard.  Renesas discloses the use of a USB Authentication standard for authenticating a power source (See Page 5 Paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Neumiller using the USB Authentication standard of Renesas as the authentication information, resulting in the invention of Claim 8, because Neumiller is silent as to the particular authentication information used, Neumiller allows for the use of USB communications (See Paragraph 39 of Neumiller), and the simple substitution of the USB Authentication standard of Renesas as the authentication information of Neumiller would have yielded the predictable result of ensuring that the power source and cable are approved and authentic (See Page 5 Paragraph 2 of Renesas and Paragraph 6 of Neumiller).

In reference to Claim 9, Neumiller discloses the limitations as applied to Claim 1 above.  Neumiller further discloses that the connection unit can be a USB connection unit (See Paragraph 39).  However, Neumiller is silent as to the particular type of connection unit used, and does not explicitly disclose that the connection unit includes a USB Type-C connector.  Renesas discloses the use of a USB Type-C connector (See Pages 3-4).


In reference to Claim 11, Neumiller discloses the limitations as applied to Claim 1 above.  Neumiller further discloses that the connection unit can be a USB connection unit (See Paragraph 39).  However, Neumiller is silent as to the particular type of identification information used, and does not explicitly disclose that the identification information is an XID of a USB standard.  Renesas discloses the use of identification information that is an XID of a USB standard source (See Page 5 Paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Neumiller using the USB standard XID information of Renesas as the identification information, resulting in the invention of Claim 11, because Neumiller is silent as to the particular identification information used, Neumiller allows for the use of USB communications (See Paragraph 39 of Neumiller), .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the power receiving unit is allowed to receive…” in Lines 8-10.  The use of the term “allowed” renders the metes and bounds of the claim unclear, as the term does not cause any functionality to occur, and includes anything and everything that does not prohibit the allowed actions from occurring.


Claim 7 recites the limitation “the power receiving unit is allowed to receive…” in Lines 1-4.  The use of the term “allowed” renders the metes and bounds of the claim unclear, as the term does not cause any functionality to occur, and includes anything and everything that does not prohibit the allowed actions from occurring.

Claim 12 recites the limitation “allowing the power receiving unit to receive…” in Lines 8-10.  The use of the term “allowing” renders the metes and bounds of the claim unclear, as the term does not cause any functionality to occur, and includes anything and everything that does not prohibit the allowed actions from occurring.

Claim 13 recites the limitation “allowing the power receiving unit to receive…” in Lines 9-11.  The use of the term “allowing” renders the metes and bounds of the claim unclear, as the term does not cause any functionality to occur, and includes anything and everything that does not prohibit the allowed actions from occurring.


Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186